Per Curiam.
On March 1, 1979, defendant was *553convicted on his pleas of guilty of assault with intent to rob while armed, MCL 750.89; MSA 28.284, and prison escape, MCL 750.193; MSA 28.390. On April 4, 1979, he was sentenced to three years, four months to five years imprisonment on the escape conviction and 10 to 25 years imprisonment on the assault conviction, both to commence at the expiration of the term defendant was serving when he escaped. Defendant appeals as of right.
On appeal, defendant argues that he is entitled to resentencing because he was excluded from an in-chambers conference between the court and defendant’s attorney prior to his sentencing hearing. Defendant claims that this exclusion deprived him of his constitutional and statutory right to be present at all critical stages of the proceedings.
We find no error. There is no requirement that a defendant be present during an in-chambers discussion with counsel regarding sentencing. People v Worden, 91 Mich App 666, 685; 284 NW2d 159 (1979), People v Dumas, 102 Mich App 196; 301 NW2d 849 (1980). See also People v Briggs, 94 Mich App 723, 727; 290 NW2d 66 (1980), lv gtd 408 Mich 958 (1980). We note that the Michigan Supreme Court has granted leave and ordered this issue to be briefed in People v Pulley, 407 Mich 946 (1979).
Aifirmed.